Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of the Claims
Claims 1 and 3-21 are currently pending. 

Response to Arguments
Applicant's arguments filed 07/31/2020 have been fully considered but they are not persuasive. 
Examiner notes that no substantive arguments have been filed with the Request for Continued Examination as filed, except for a statement that the Applicant disagrees with the 35 U.S.C. 101 rejection, and desires an interview to discuss what is needed to overcome the 35 U.S.C. 101 rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 3-10, 20, and 21 recite a method (i.e. process) and claims 11-19 recite a server computer (i.e. machine). Therefore claims 1 and 3-21 fall within one of the four statutory categories of invention.
Independent claims 1, 11, and 20 recites the limitations of analyzing booking session data to generate a plurality of feature vectors for each booking session of a plurality of booking sessions, each booking session of the plurality of booking sessions comprising a booked listing that was booked by a respective client during the booking session and at least one unbooked listing that was viewed by but not booked by the analyzing booking session data). Accordingly, the claim recites an abstract idea.  
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a server computing system which performs the above mentioned limitations (claims 1 and 11), at least one processor (claim 11), machine learning model (claims 1, 11, and 20), computer-readable medium comprising instructions (claims 11 and 20), and a computing device (claim 20), computer-readable medium (aa and 20), and processor (claims 11 and 20). The computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements, including the machine learning model, are no more than 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, and further limits the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3-10, 12-19, and 21 recite limitations that are further directed to the judicial exception. Therefore, claims 3-10, 12-19, and 21 are also rejected under 35 U.S.C. 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628